Exhibit 10.3




OMNIBUS AMENDMENT TO LOAN DOCUMENTS




THIS OMNIBUS AMENDMENT TO LOAN DOCUMENTS (“Amendment”) dated March 12, 2013 is
made by and between SOLAR POWER, INC., a California corporation (“SPI”),
HAWAIIAN POWER, LLC, a California limited liability company (“HPL”), SOLAR HUB
UTILITIES LLC, a Hawaiian limited liability company (“SHU”), OHANA SOLAR POWER,
LLC, a Hawaiian limited liability company (“Ohana”), JP ENERGY PARTNERS, LP, an
Arizona limited partnership, ESTELLE GREEN, RICHARD KALAU JONES and JEREMY STAAT
(each individually and collectively “Grantor”) who agree as follows:




1.     Background. Reference is made to the following documents (“Loan
Documents”): (a) Secured Promissory Note dated July 12, 2012 in the amount of
Nine Million Dollars ($9,000,000) by SHU as Maker in favor of SPI as Holder and
amended by that certain Amended and Restated Secured Promissory Note dated
March 12, 2013 in the amount of Nine Million Dollars ($9,000,000) by SHU as
Maker in favor of SPI as Holder (as amended from time to time, “SPI Note”); (b)
Security Agreement (Assets) dated July 12, 2012 by SHU as Debtor and SPI as
Secured Party, as amended by that First Amendment to Security Agreement dated
October 24, 2012 (as amended from time to time, “SHU Security Agreement”); (c)
Security Agreement (Membership Interests) dated July 12, 2012 by Grantor (along
with Luke Estes, whose membership interest in SHU was transferred to JP Energy
Partners, LP) in favor of SPI (as amended from time to time, “Membership
Pledge”); (d) Security Agreement (Assets) dated October 24, 2012, by Ohana as
Grantor in favor of SPI as Secured Party (as amended from time to time, “Ohana
Security Agreement”), (e) one or more Accommodation Mortgage, Security Agreement
and Financing Statement by Ohana, in favor of SPI (“Mortgages”) and; (f) in
connection with certain obligations as set forth in that certain Solar
Development Acquisition and Sale Agreement (Amended and Restated) dated
effective June 7, 2012 by SPI as Buyer and SHU as Seller , as amended by the
First Amendment to Solar Development Acquisition and Sale Agreement dated
October 24, 2012, as amended and restated in its entirety by that certain Solar
Development Agreement effective March 12, 2013 by and among SPI, HPL, SHU and
Calwaii Power Holdings, LLC, a Delaware limited liability company (as amended
from time to time, “Purchase Agreement”). Reference is made to that certain
Limited Liability Company Agreement of Calwaii Power Holdings, LLC, a Delaware
limited liability company (“Buyer”) dated March 12, 2013 by and among SPI, HPL,
and SHU (“LLC Agreement”). Capitalized terms that are used but not defined in
this Amendment shall have the meaning set forth in the Loan Documents.




2.     Purpose. SPI, HPL and SHU have agreed to amend, restate and replace in
its entirety the Purchase Agreement. Concurrently, SHU shall execute a
promissory note in favor of HPL evidencing funds previously advanced by HPL in
connection with the Projects and to be advanced under the Purchase Agreement
(“HPL Note”). Pursuant to the amended and restated Purchase Agreement, the funds
advanced by HPL and evidenced by the HPL Note are deemed Cash Advance funds and
shall be secured pursuant to the SHU Security Agreement, Membership Pledge and
Ohana Security Agreement and to the same extent SPI and the SPI Note is secured
by such security instruments.

 

 1
 

--------------------------------------------------------------------------------

 

 




3.     Amendments.




(a)     All references in the SHU Security Agreement, Membership Pledge and
Ohana Security Agreement to “Secured Party” are amended to include HPL.




(b)     All references in the SHU Security Agreement, Membership Pledge, Ohana
Security Agreement and Mortgages to “Note” are amended to include the SPI Note
and HPL Note.




(c)     Notwithstanding any other provision of the Loan Documents, SPI, HPL,
SHU, Ohana and Grantor agree that the security interest granted to SPI and HPL
pursuant to the terms of the SHU Security Agreement, Membership Pledge, Ohana
Security Agreement and Mortgages further secure the obligations of SHU pursuant
to the terms of the Purchase Agreement, and that such security interest shall be
released with respect to each Project and the Acquired Assets related thereto
upon the closing of the sale of such Project or the Membership Interests of the
SPE owning such Project by Buyer pursuant to the terms of the LLC Agreement.




4.     Further Assurances. SPI, HPL, SHU, Ohana and Grantor shall use
commercially reasonable efforts and shall cooperate in good faith to take all
action and do all things necessary and proper or advisable to consummate and
make effective the intent of this Amendment so that the HPL Note is secured
pursuant to the SHU Security Agreement, Membership Pledge, Ohana Security
Agreement and Mortgages, including, without limitation, the filing of an
amendment to the financing statement to add HPL as a secured party and the HPL
Note as a secured obligation.




5.     Effect of Amendment. Except as expressly set forth in this Amendment, the
terms of the Loan Documents shall remain unchanged and in full force and effect
and the terms of which are hereby ratified and affirmed. Nothing in this
Amendment waives any party’s right to require strict performance of the Loan
Documents as amended.




6.     Integration. All rights, remedies, powers and interest provided in this
Amendment are in addition to the rights, remedies, powers and interests provided
in the Lease, the terms and provisions of which are incorporated herein by this
reference. If and to the extent that any term or provision hereof is
inconsistent with any term or provision of the Loan Documents, the term or
provision of this Amendment shall prevail.




7.     Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument. Except for instruments which are to be recorded,
facsimile signatures shall be valid as original.




 




[SIGNATURE PAGES FOLLOW]

 

2 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
the date first set forth above.

 

 

GRANTOR: 




JP ENERGY PARTNERS, LP,


an Arizona limited partnership 




By:     JPS Management Services, LLC,


an Arizona limited liability company


Its:     General Partner 

 




By:  /s/ Patrick Shudak


Patrick Shudak, Manager

 




/s/ Estelle Green


ESTELLE GREEN

 




/s/ Richard Kalau Jones


RICHARD KALAU JONES

 




/s/ Jeremy Staat


JEREMY STAAT




 


SPI: 




SOLAR POWER, INC.,


a California corporation

 




By:     /s/ James R. Pekarsky


Name:     James Pekarsky


Title:     Chief Financial Officer

 

 

[SIGNATURE PAGE TO OMNIBUS AMENDMENT TO LOAN DOCUMENTS]

 
 

--------------------------------------------------------------------------------

 

 




SHU: 




SOLAR HUB UTILITIES LLC,


a Hawaiian limited liability company

 




By:     /s/ Jill Dunphy Noetzelman


Name:     Jill Dunphy Noetzelman


Title:     Manager

 




HPL: 




HAWAIIAN POWER, LLC,


a California limited liability company 




By SCB Investments, LP,


a Managing Member 




By:     /s/Timothy Weir


Name:     Timothy Weir


Title:     Manager, SC Investments II, LLC, its General Partner




 

OHANA: 




OHANA SOLAR POWER, LLC,


a Hawaiian limited liability company 




By:     /s/ Jill Dunphy Noetzelman


Name:     Jill Dunphy Noetzelman


Title:     Manager


 

 

 

[SIGNATURE PAGE TO OMNIBUS AMENDMENT TO LOAN DOCUMENTS]


